Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 19 June 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     Auteuil 19h June 1808
                  
                  Your Good Letter inclosed in the Official dispatches by the St. Michael Has Afforded me Great Comfort. No Balm Can Be Applied to a Suffering Heart More Soothing than the Sympathising Affection and Regrets of Such a friend as You—While I Have So often with Her Lamented the Loss of Your Happiness I did not foresee that Before Long I should Be Entitled to a Reciprocity of Your Condoling Pity—and Now, after Having Ever Cherished the Similarity of our Sentiments in the General Concerns of Mankind, I feel More and More Attached to You By the Similarity of our Condition in the deepest Concern that Can Affect Human Life.
                  I Had No Doubts on the Election of Your Successor—Yet am Much pleased with the prospect of its Being Almost if Not Wholly Unanimous. To the present and future president I offer the tender of the Most friendly and patriotic Wishes.
                  As to My Louisiana Affairs I should Have immense thanks to Make Was it Not Still More Urging to present Apologies. I Was Wrong and You are in the Right are the Words I Would Like to Have transmitted on the other Side of the Ocean Before You Receive My Letter of the 8h April and others to the Same purpose—Consider I Had Been Near twelve Months Without a Line from You or Mr. Duplantier on this Subject; pressed By the troublesome want of a Large Capital, Still more So By the Anxiety of Many friends About me, I thought it Best to Secure Pecuniary tranquillity and a Small increase Whatever of Revenue, Untill Your Last Letter Containing Accounts so satisfactory And facilitating Ressources so proper Has Restored me to a true sense of My interest. I immediately Came Here to Communicate it to Gal. Armstrong and Mr. Parker. in a few Days I Hope to be Able to write More fully, But Would Not Lose a Moment to Undo the Bad Effect that Might Result from My importunate Letter of the 8th. April and another which I think Goes By this Very Opportunity.
                  I Will not, in this Hasty Answer, dwell on the Unparalleled Circumstances of Your Kindness to me, Contenting Myself to Aknowledge them in My Heart with Adequate Gratitude. I am this Moment Setting out for Aulany Where Your Message for M. and Mde. de Tesse will be for me a Great Additional insurance of Welcome—My Children Request me to Mention their Affectionate and Grateful Respects—and so does M. de Tracy With Whom as Well as With me I am Sure You Condole the Loss of our Excellent friend Cabanis.
                  It does me Good, at all times, to Express to You My Affectionate Respect
                  
                     Lafayette 
                     
                  
                  
                     Will You Be pleased to peruse and forward the Enclosed Letter to M. Duplantier? The debt of Gal. Greene Was only 24 thousand french francs, and Has served to Acquit the Greater part of the Sum due to doctor Bollman in Consequence of an Act sent to Him By My Wife after our Release from the prison of Olmutz.
                  
                  
                     L.
                  
               